Matter of Goll (2014 NY Slip Op 07508)





Matter of Goll


2014 NY Slip Op 07508


Decided on November 5, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 5, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
PETER B. SKELOS
MARK C. DILLON, JJ.


2003-10710	ON

[*1]In the Matter of Gerald Michael Goll, a suspended attorney. (Attorney Registration No. 1865096)




DECISION & ORDERMotion by Gerald Michael Goll for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Goll was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on May 4, 1983. By decision and order on motion of this Court dated March 4, 2004, inter alia, Mr. Goll was immediately suspended from the practice of law pursuant to 22 NYCRR 691.4(l)(1)(i), and the Grievance Committee for the Tenth Judicial District was authorized to institute and prosecute a disciplinary proceeding against him. By decision and order on motion of this Court dated July 2, 2004, inter alia, this matter was transferred to the Grievance Committee for the Ninth Judicial District. By opinion and order of this Court dated January 10, 2006, Mr. Goll was suspended from the practice of law for a period of two years, commencing immediately, with credit for time served under the interim suspension (see Matter of Goll, 27 AD3d 131). Additionally, the Court directed that any application for reinstatement be accompanied by a report of a mental health professional with respect to Mr. Goll's emotional state. By decision and order on motion of this Court dated March 14, 2013, Mr. Goll's motion for reinstatement, which was supported by a report from a medical health professional, was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on Mr. Goll's current fitness to practice law.Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Gerald Michael Goll is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Gerald Michael Goll to the roll of attorneys and counselors-at-law.ENG, P.J., MASTRO, RIVERA, SKELOS and DILLON, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court